Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2022

                                      No. 04-22-00119-CR

                                   Timothy Cantu DEL RIO,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR5483
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
         On November 28, 2022, the State filed a motion for an extension of time to file its brief,
requesting an extension until December 28, 2022. We grant the motion and order the State to
file its brief no later than December 28, 2022.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court